Citation Nr: 1440628	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-43 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ankle ulcers as secondary to service-connected left knee disability.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 and August 1976.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim for service connection for a left ankle ulcer as secondary to a service-connected left knee disorder.  This claim was previously before the Board in January 2013, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a November 2013 supplemental statement of the case, the claim was remitted to the Board for further appellate review.

Throughout the pendency of this claim, the Veteran has not asserted (nor does the evidence show) that the ulcer problems are directly related to service.  As discussed below, the left leg ulceration began decades after separation from service, and the Veteran's contention is that the ulceration is secondary to a service connected disorder involving the left knee.  Accordingly, this decision is confined to the matter of whether secondary service connection is warranted.


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran's left ankle ulcers were caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for secondary service connection for left ankle ulcers were not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the claim at issue herein, the RO's March 2007 letter advised the Veteran of the necessary information and evidence to substantiate a claim of service connection for left ankle ulcers on a secondary basis.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

With respect to providing the Veteran a VA examination to address the etiological questions presented by his claim, he was provided an examination in March 2007.  However, the RO erroneously interpreted the Veteran's claim as one of entitlement to service connection for a left knee blister.  Based on the RO's understanding of the Veteran's claim, the March 2007 VA examiner was asked to provide an etiological opinion about a left knee blister instead of a left ankle ulcer.  As such, the March 2007 VA examination is not probative for purposes of adjudicating the Veteran's claim.

In January 2008, the Veteran was provided another VA examination in order to obtain an etiological opinion concerning his left ankle ulcers/blisters.  Ultimately, the examiner rendered a diagnosis of non-healing ulcers of the left ankle.  The examiner then opined that it was "less likely than not" that the Veteran's left ankle ulcers were related to his service-connected left knee disability.  In support of his opinion, the examiner indicated that the two disabilities were "separate and unconnected pathologies."  As discussed in the January 2013 remand, the Board found that the VA examiner's January 2008 opinion was inadequate for purposes of adjudicating the Veteran's claim insofar as the opinion did not address whether the Veteran's left ankle ulcers were aggravated by the Veteran's service-connected left knee disability.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).  As such, the Veteran's claim was remanded in January 2013 in order to provide the Veteran with another VA examination.

While the Veteran's claim was in remand status, documentation associated with the claims file demonstrated that the AOJ made numerous attempts to provide the Veteran with a VA examination.  The Veteran was first scheduled to undergo a VA examination on January 29, 2013, which was to be conducted at VA medical facility in Corpus Christi, Texas.  Notice of this appointment was sent to the Veteran's address of record, but the Veteran did not appear for the examination.  

In March 2013, the AOJ sent the Veteran letter wherein it was indicated that the Veteran refused to undergo a VA examination at the Corpus Christi VA medical facility.  The AOJ explained to the Veteran that the Corpus Christi VA medical facility was the closest location to the Veteran for the examination and that San Antonio, Texas, was the next closest location, but was twice as far away as Corpus Christi.  As such, in the March 2013 letter, the AOJ notified the Veteran that he would be re-scheduled for a VA examination at the Corpus Christi VA medical facility.  Subsequent to the March 2013 letter, the AOJ re-scheduled the Veteran for a VA examination at the Corpus Christi VA medical facility to be conducted on June 25, 2013.

The AOJ recognized that the Veteran was determined to be housebound and, thus, travelling to the Corpus Christi VA medical facility for a VA examination was not possible.  Instead of the Corpus Christi VA medical facility, the AOJ scheduled the Veteran for the VA examination at the McAllen, Texas VA outpatient clinic.

According to a July 10, 2013 report of contact, a VA employee, D.Y., indicated that the Veteran was scheduled for a June 25, 2013 VA examination, but that he did not appear.  Notice of this appointment was sent to the Veteran's address of record, but the Veteran did not appear for the examination.  D.Y. stated that he then contacted the Veteran on "several occasions."  During these conversations, the Veteran stated that he did not fail to appear, but that he could not attend the VA examination due to his left ankle disability and given his housebound status.  D.Y. then contacted a VA medical facility in order to ascertain whether a VA examination could be scheduled at a local outpatient clinic in McAllen, Texas; he was referred to J.M.S., the Head Nurse in charge of case management.  J.M.S. assured D.Y. that everything would be done to make possible a home visit.  However, J.M.S. made several attempts to schedule a home visit through the Corpus Christi VA medical facility and through the McAllen VA outpatient clinic, but to no avail.  J.M.S. found it strange that someone considered to be housebound was not able to answer the phone or return phone calls.  J.M.S. indicated that she personally attempted to contact the Veteran without success.  D.Y. ultimately stated that the Appeals Management Center (AMC) and J.M.S. had deemed the Veteran "non-responsive."

In a letter received by VA on September 24, 2013, the Veteran asserted that he never refused to appear for an examination at the Corpus Christi VA medical facility.  The Veteran indicated that D.Y. had called him three times in February 2013, but that none of these conversations resulted in a firm appointment for a VA examination.  The Veteran then acknowledged that he mentioned to D.Y. that he was housebound and that it would "create a great difficulty" for him to travel to Corpus Christi VA medical facility, but reiterated that he never refused to go to Corpus Christi.  The Veteran then discussed three subsequent conversations with three different VA employees at three different VA entities, each of which occurred in February 2013.  At the conclusion of these conversations, the Veteran indicated that each of the VA employees said that they were going to call him back, but that none of them did.

In a September 30, 2013 email, D.Y. indicated that the Veteran's claims file had been returned from the McAllen VA outpatient clinic, but that no new VA examination had been administered.  D.Y. indicated that the he had spoken to the Veteran on many occasions, and that all that could be done assist the Veteran had been done.  D.Y. stated that the Veteran sent the AOJ a letter wherein he complained that the AMC failed to return his calls.  D.Y. said that the Veteran's assertion was "totally false," and VA had attempted to contact the Veteran on "many occasions."  However, despite his status as housebound, the Veteran was "seldom home."  The Veteran's claim was then referred to another VA employee, J.S., for "special handling."

In an undated document titled, "Notation to the Rating Decision Officer," D.Y. stated that he had spoken with the Veteran and that the Veteran stated that he had not appeared for the appointments because of an ankle injury.  D.Y then stated that he contacted M.S. at the AMC in Texas.  M.S. stated that she was responsible for arranging an in-home VA examination for the Veteran.  M.S. stated that she attempted to contact the Veteran on "many occasions," but that he was not at home, which she found unusual for someone that was housebound.  M.S. said that she left messages, but that these messages were not returned by the Veteran.  D.Y. indicated that the Veteran was not cooperating with the development of his claim and, thus, he was being classified as a "no show" for the scheduled VA examination.

After the AOJ re-adjudicated the Veteran's claim, confirming and continuing the denial thereof, a November 2013 supplemental statement of the case was issued to the Veteran and his representative.  After he was provided a reasonably opportunity to respond, the claim was remitted to the Board for further appellate review.

In a November 2013 letter, the Veteran asserted that he never received notice of the VA examination scheduled on June 25, 2013.  As discussed above, the Veteran was provided notice of this examination.  This notice letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran's assertion, without more, does not overcome the presumption of regularity.  As such, the Board finds that the Veteran received proper notice of the June 25, 2013 VA examination.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  Regardless, as demonstrated by the evidence of record, the Veteran asserted that he did not appear for the June 25, 2013 VA examination due to his left ankle disability and his housebound status.  Thus, even if he had received the notice (which the Board finds that he did), he previously asserted that he would not have been able to appear for the examination, which belies his claim that he did not receive the notice.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).

Despite his assertions to the contrary, it is clear from the record that VA made every reasonable effort to provide the Veteran with a wholly adequate VA examination, to include scheduling him for examination at a VA medical center, an outpatient clinic, and at his own home.  While the Veteran provided good cause for not appearing for the VA examinations scheduled at the Corpus Christi VA medical facility and the McAllen VA outpatient clinic (i.e., his housebound status and left ankle disability), no good cause has been provided by the Veteran as to his unavailability for an in-home VA examination.  38 C.F.R. § 3.655 (2013).  Several different VA entities and employees attempted to communicate with the Veteran, both telephonically and through written correspondence, in order to establish an appointment for a VA examination over the course of several months.  The conclusion by each of these VA entities and employees was that the Veteran was non-responsive and/or not cooperating with the development of his claim.  Consequently, the Board finds that no further efforts are required by VA with respect to scheduling the Veteran for a VA examination in order to satisfy its duty to assist, and further finds that such additional efforts would be futile.

The Board would like to take this opportunity to advise the Veteran that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

The Veteran's claim of entitlement to service connection for left ankle ulcers, to include as secondary to his service-connected left knee disability, was previously before the Board in January 2013, at which time it was remanded for additionally development.  The Board directed the AOJ to ask the Veteran to submit or identify any additional relevant evidence in support of his claim.  The Board also directed the AOJ to attempt to obtain all of the Veteran's relevant VA treatment records that were not already associated with the claims file.  Moreover, as discussed above, the Board determined that a January 2008 VA examination did not include an opinion as to whether the Veteran's left ankle disability was aggravated by his service-connected left knee disability.  Consequently, to the extent that it failed to consider aggravation, the Board determined that the January 2008 VA examination was not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand in order to provide the Veteran with another VA examination was required.  

In January 2013, the AOJ sent the Veteran a letter wherein he was requested to submit or identify any additional evidence in support of his claim.  The Veteran identified relevant VA treatment reports at a VA medical facility in McAllen, Texas.  The AOJ then requested and obtained the Veteran's VA treatment records from VA medical facilities in McAllen, Texas; Valley Coast Bend, Texas; San Antonio, Texas; and Temple, Texas.

VA's efforts to provide the Veteran with a VA examination following the January 2013 remand are detailed above and need not be repeated here.  It is sufficient to state that VA undertook all reasonable efforts to provide the Veteran with a VA examination, to include at various VA medical facilities and at the Veteran's home.  Despite these efforts, no new VA examination was administered.  The AOJ, among other VA entities, ultimately determined that the Veteran was not being responsive and was not cooperating with the development of his claim, and further found that additional efforts to provide the Veteran with a VA examination would be futile.  After this determination was made, the AOJ re-adjudicated the Veteran's claim based on the evidence of record, confirming and continuing the denial thereof.  38 C.F.R. § 3.655.  Thereafter, the AOJ issued a November 2013 supplemental statement of the case, provided the Veteran the opportunity to respond thereto, and remitted the Veteran's claim to the Board for further appellate review.  

Based on the above, the Board finds that the RO substantially complied with the January 2013 remand directives and, thus, a remand of this claim for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that addressing the merits of the Veteran's claim herein is appropriate.  In so doing, the Board finds that the Veteran effectively failed to appear for a VA examination without good cause.  In situations concerning an original claim where the veteran fails to appear for a VA examination, as is the Veteran's case, VA is directed to adjudicate the claim based on the evidence of record.  38 C.F.R. § 3.655.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Here, as stated above, the Veteran has not asserted that the left leg ulcers are directly related to service.  The ulcers began decades after service and the evidence of record is against any direct tie to service. The Veteran contends only that the ulceration is secondary to other disorders, including his service connected left knee disorder.  According direct service connection is not in order.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Throughout the pendency of this appeal, the Veteran has primarily asserted that his current left ankle ulcers were etiologically related to his service-connected left knee disability.  Thus, the salient issue with respect to the Veteran's claim of entitlement to service connection for left ankle ulcers is whether it was caused or aggravated by his service-connected left knee disability.  

The Board acknowledges that the Veteran has asserted that his left ankle ulcers are etiologically related to his chronic venous hypertension, deep vein thrombosis, peripheral vascular disease, and other disabilities for which service-connected has not been granted (the only service-connected disabilities involve the Veteran's left and right knees).  As such, with respect to the Veteran's assertions that his left ankle ulcers are caused or aggravated by nonservice-connected disabilities, his service connection claim must be denied as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 38 C.F.R. § 3.159(d).

The evidence of record includes current diagnoses of left ankle ulcers.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, there is no need for further discussion concerning this aspect of service connection as it has been established.

With respect to the issue of whether the Veteran's left ankle ulcers are caused by his service-connected left knee disability, the Board finds that there are several documents and/opinions of record that address this etiological question.  

First, the Veteran underwent a VA examination in January 2008.  During the examination, the Veteran stated that blisters first appeared on his left ankle in July 2003.  Eventually, these blisters developed into chronic ulcers that would not heal despite treatment.  After reviewing the Veteran's relevant medical history and administering a clinical evaluation, the examiner rendered a diagnosis of chronic, non-healing ulcers of the left ankle.  The examiner then opined that it was "less likely than not" that the Veteran's chronic left ankle ulcers were etiologically related to his service-connected left knee disability.  In support of this conclusion, the examiner stated that "[b]oth of these conditions are separate and unconnected pathologies."

Second, the Veteran repeatedly submitted an April 2008 letter from Juana Maria Espejo, M.D., a VA doctor, wherein she indicates that the Veteran was presently experiencing a variety of medical conditions, including chronic venous hypertension with ulcer and inflammation.  

Third, an August 2008 hospital report demonstrates that the Veteran appeared at the emergency department for evaluation of his left leg.  After venous Doppler studies were administered, the emergency room physicians rendered a diagnosis of cellulitis, left lower extremity.  He was admitted to the hospital for further evaluation.  Doctors at the hospital noted that the Veteran had a history of peripheral vascular disease with chronic ulcer to the left ankle.  A physical examination revealed a "healing ulcer" on the inner aspect of his left ankle.  Ultimately, the impression was peripheral vascular disease with chronic ulcer to the left ankle.

In several VA and private treatment reports dated throughout the pendency of the appeal, medical professionals, including Dr. Espejo, render diagnoses of chronic venous stasis dermatitis of the left ankle with recurrent ankle ulcers, also referred to as venous stasis ulcers.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no competent evidence of record that found that the Veteran's left ankle ulcers were caused by his service-connected left knee disability.  The only competent etiological opinion of record was that of the January 2008 VA examiner, which was negative to the Veteran's claim.  Although the January 2008 VA examiner did not provide a thorough explanation for the rendered etiological opinion, additional evidence of record attributes the Veteran's left ulcers to his nonservice-connected peripheral vascular disease or chronic venous hypertension.  This supports the January 2008 VA examiner's opinion that the Veteran's left ankle ulcers and service-connected left knee disability were "separate and unconnected pathologies."  As such, the Board finds that the January 2009 VA examiner's opinion to be highly probative.

With respect to whether the Veteran's left ankle ulcers were aggravated by his service-connected left knee disability, the Board finds that the Veteran has not submitted any evidence to support this contention beyond his own assertions.  As discussed at length above, VA undertook all reasonable efforts to provide the Veteran with a VA examination that may have generated evidence that supported his claim.  However, VA determined that the Veteran was being unresponsive and/or uncooperative and, thus, further attempts to provide the Veteran with a VA examination were seen as futile.  See Wood, 1 Vet. App. at 193; Turk, 21 Vet. App. at 568.  Given that the Veteran effectively failed to appear for an examination, VA must adjudicate the claim based on the evidence of record.  38 C.F.R. § 3.655.

To the extent that the Veteran asserts that his left ankle ulcers were caused or aggravated by his service-connected left knee disability, the Board finds that the matter of the determination of the origin such a disability is more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether left ankle ulcers have been aggravated beyond their natural course.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent etiological evidence or competent evidence of aggravation in this case.

Based on the above, the Board finds that service-connection for the Veteran's left ankle ulcers is not warranted on secondary basis.  See Robinson, 21 Vet. App. at 553.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left ankle ulcers as secondary to service-connected disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


